DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted August 6, 2020.  Claims 1 – 11 are pending.  The present application is a CON of application 15/626,006 (now abandoned).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 11 are drawn to a system, method, and non-transitory computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1, 6, and 10 recite  a plurality of content 5items, each comprising text; generate a base knowledge level of terminology; generate and transmit a translated content item having translated text, wherein the translated content item is based at least in part on a selected one of 10the plurality of content items and wherein the translated text is generated based at least in part on the base knowledge level; generate and transmit a query to verify an understanding of the translated content item; and update the base knowledge level of terminology based on 15a response to the query.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover the mental process of translating medical terms based on a user knowledge level of the terminology. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “ a data store configured to store a database”, “a processor”, and “A non-transitory computer readable storage medium storing computer- 25executable instructions that when executed perform a method of text translation” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0041] The data store 170 can include computer readable storage used for storing the user knowledge test(s) 172, terminology 174, actionable options 176 and content items 178. The data store 170 can include removable or nonremovable storage devices, including magnetic disks, direct attached storage, network-attached storage (NAS), storage area networks (SAN), redundant arrays of independent disks (RAID), magnetic tapes or cassettes, CD-ROMs, DVDs, or any other medium which can be used to store information in a non-transitory way and which can be accessed by the server computer(s) 110. The data store 170 can include a relational database. A relational database can include a number of tables that each has one or more columns and one or more rows. The user knowledge test(s) 172 can include means to assess a user's knowledge and comprehension levels, such as text, documents, graphics, photos, videos, and audio recordings. The terminology 174 can include a compilation of medical terminology, each term translated to meet various levels of medical terminology literacy. The actionable options 176 can include treatment options for various health conditions. The content items 178 can include content items generated or provided by a user and content items generated or provided by other sources, such as content source(s) 160 and/or actionable options analysis 180. The content item may comprise one or more of text, documents, graphics, photos, videos, and/or audio recordings comprising medical terminology. Examples of a content item include, but are not limited to, a medical report from a hospital or physician's office, text from a medical journal, dictation from a medical professional, and/or a plurality of actionable options generated by the actionable options analysis 180. Content source(s) 160 can include physician offices, third party websites and/or other sources of text containing medical terminology, and/or the actionable options analysis 180.
[0065] With reference to FIG. 13, the computing environment 1300 includes one or more processing units 1310, 1315 and memory 1320, 1325. In FIG. 13, this basic configuration 1330 is included within a dashed line. The processing units 1310, 1315 execute computer-executable instructions. A processing unit can be a general-purpose central processing unit (CPU), processor in an application-specific integrated circuit (ASIC) or any other type of processor. In a multiprocessing system, multiple processing units execute computer-executable instructions to increase processing power. For example, FIG. 13 shows a central processing unit 1310 as well as a graphics processing unit or co-processing unit 1315. The tangible memory 1320, 1325 may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s ). The memory 1320, 1325 stores software 1380 implementing one or more innovations described herein, in the form of computer-executable instructions suitable for execution by the processing unit(s).
[0066] A computing system may have additional features. For example, the computing environment 1300 includes storage 1340, one or more input devices 1350, one or more output devices 1360, and one or more communication connections 1370. An interconnection mechanism (not shown) such as a bus, controller, or network interconnects the components of the computing environment 1300. Typically, operating system software (not shown) provides an operating environment for other software executing in the computing environment 1300, and coordinates activities of the components of the computing environment 1300. 
[0067] The tangible storage 1340 may be removable or non-removable, and includes magnetic disks, magnetic tapes or cassettes, CD-ROMs, DVDs, or any other medium which can be used to store information in a non-transitory way and which can be accessed within the computing environment 1300. The storage 1340 stores instructions for the software 1380 implementing one or more innovations described herein.
[0071] Any of the disclosed methods can be implemented as computer-executable instructions or a computer program product stored on one or more computer-readable storage media (e.g., non-transitory computer-readable media, such as one or more optical media discs such as DVD or CD, volatile memory components (such as DRAM or SRAM), or nonvolatile memory components (such as flash memory or hard drives)) and executed on a computer (e.g., any commercially available computer, including smart phones or other mobile devices that include computing hardware). By way of example and with reference to FIG. 13, computer readable storage media include memory 1320, memory 1325, and/or storage 1340. The term computer-readable storage media does not include signals and carrier waves. In addition, the term computer-readable storage media does not include communication connections (e.g., 1370).
[0072] Any of the computer-executable instructions for implementing the disclosed techniques as well as any data created and used during implementation of the disclosed embodiments can be stored on one or more computer readable storage media (e.g., non-transitory computer-readable media). The computer-executable instructions can be part of, for example, a dedicated software application or a software application that is accessed or downloaded via a web browser or other software application (such as a remote computing application). Such software can be executed, for example, on a single local computer (e.g., any suitable commercially available computer) or in a network environment (e.g., via the Internet, a wide-area network, a local-area network, a client-server network (such as a cloud computing network), or other such network) using one or more network computers.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 5, 7 – 9, and 11, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soyao et al., herein after Soyao (U.S. Patent Number 10,231,622 B2) in view of Duckert (U.S. Publication Number 2008/0126123 A1).

Claim 1: Sovao teaches a system for text translation, the system comprising: 
a data store configured to store a database comprising a plurality of content 5items, the plurality of content items each comprising text (column 9, lines 5 – 10 where the application may be implemented using one or more processors and one or more data storage devices configured with database(s) or file system(s); column 25, lines 6 - 17 which discloses plain language translations; column 27, lines 13 – 15 a data storage, collation and processing unit may be a data warehouse, a flat database, or a relational database); and 
a processor (column 5, lines 35 – 62 where Soyao discloses one or more computing devices have at least one processor configured to execute software instructions stored on a computer readable tangible non-transitory medium) configured to: 
generate and transmit a translated content item having translated text, wherein the translated content item is based at least in part on a selected one of 10the plurality of content items and wherein the translated text is generated based at least in part on the base knowledge level (column 10, lines 49 – 62 where Soyao discloses providing automatic translation between technical language (including medical terms) and plain language; column 25, lines 9 – 17 where Soyao discloses plain-language translations which may be more readily understood by the patient and discloses mappings (look-up tables and dictionaries) between the technical and plain language; column 25, lines 25 – 33 where the dictionaries and tables may be used to translate between the technical language in communications between a patient and a provider). 
Soyao fails to explicitly teach the following limitations met by Duckert as cited:
generate a base knowledge level of terminology (paragraphs 32, 33, and 34 where healthcare literacy test can be administered by providing at least one of a paper document, tablet input, user kiosk, interactive telephone connection, computer session, and/or computer internet connections to assess a user’s general familiarity with healthcare and/or medical terminology, treatments, language skills, general knowledge, and comprehension abilities); 
generate and transmit a query to verify an understanding of the translated content item (paragraph 37 where the literacy test can be generated using adaptive testing techniques to select the test questions, which may be static or dynamic over time, and the processor can administer the literacy test using the user interface as needed and/or desired); and 
update the base knowledge level of terminology in the database based on 15a response to the query received by the processor (paragraph 37 where the test questions may be static or dynamic over time, and the processor can administer the literacy test using the user interface as needed and/or desired indicating an update of the patient’s healthcare literacy).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Soyao to further include customizing healthcare information based on the users’ healthcare literacy as disclosed by Duckert.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Soyao in this way to tailor healthcare information to particular persons and/or audiences based on their comfort and/or knowledge levels and/or understandings of particular healthcare information (Duckert:  paragraph 11).

Claims 3 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soyao et al., herein after Soyao (U.S. Patent Number 10,231,622 B2) in view of Duckert (U.S. Publication Number 2008/0126123 A1) further in view of Johnson et al., herein after Johnson (U.S. Publication Number 2003/0046113 A1).

Claim 2:  Sovao and Duckert teach the system of claim 1. 
Soyao and Duckert fail to explicitly teach the following limitations met by Johnson as cited:
wherein the processor is further configured to: generate a plurality of actions, wherein the plurality of actions is based at least in part on the selected one of the plurality of content items (paragraph 18 where Johnson discloses guiding a consumer through a framework using criteria derived from demographically similar consumers and obtains from one or more databases a set of healthcare options that are a fit to the consumer’s own criteria for evaluating treatment options; paragraph 60 where a patient selects from a list of conditions or procedures, selects the condition or procedure, and a list of treatment options (actionable items) are displayed based on demographic information which may be relevant to the diagnosis or condition under consideration).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Soyao and Duckert to further include allowing a consumer, who is not a healthcare professional, to evaluate, compare, and select treatment options for a previously diagnosed healthcare condition or prescribe procedure as disclosed by Johnson.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Soyao in this way to provide the consumer the ability to assess the financial impact of the various treatment options; to assess the performance of healthcare providers relative to other healthcare providers when providing services related to a similar diagnosis, condition or treatment; to establish and prioritize criteria that a personally important in the selection of a provider of healthcare services, and to provide a user decision making framework which progresses from identification and selection of the problem under consideration, to education and identification of variable elements related to the problems, selection and ranking of criteria and detailed comparison of results; To provide a means to adaptively evolve the
system's criteria based on the preferences and rankings of a user community; To provide a means for allowing the consumer to enter demographic information which may be relevant to the problem under consideration; To provide a means for enabling a consumer to access medical information related to the problem under consideration; To provide a means to retrieve information from multiple healthcare databases to obtain treatment options results which are the best fit to consumer criteria and ranking; To provide a database which stores past consumer criteria related to healthcare choices, and a means of querying the database to correlate an individual’s demographic characteristics ( age, sex, education, region, etc.) with preferences contained in the database; To provide a means of adding a consumers preference criteria and demographic data to the database; To provide a database for storing health care provider information, including location, capabilities, procedures performed and conditions treated per annum; To provide a database for storing consumer healthcare preference information that has been obtained by external agencies, public opinion surveys and previous users of the system; and, to provide a method which guides a nonexpert consumer through a system for healthcare decision making, specifically for the selection of treatment options for a previously diagnosed condition or prescribed procedure, and which utilizes a packet-based communication network, the Internet
and/or the World Wide Web to deliver the results to a remote consumer communication device, and/or to a remote server device for reformatting or enhancing of the results before presentation to a consumer.

Claim 3: Sovao and Duckert teach the system of claim 1. 
Soyao and Duckert fail to explicitly teach the following limitations met by Johnson as cited:
wherein generating the plurality of actions comprises determining a problem, wherein the problem is based at least in part on the select one of the plurality of content items (paragraph 18 where a consumer presents a diagnosis or recommendation for treatment that has previously been obtained from a qualified healthcare professional indicating a diagnosis was performed; paragraph 68 where a user (or someone on their behalf) has received a medical diagnosis).
The motivation to combine the teachings of Soyao, Duckert, and Johnson is discussed in the rejection of claim 2, and incorporated herein.  - 22 -PCC:veg 06/16/17 4608022.doc FILED VIA EFS Attorney Reference Number 8031-96921-02 DATE OF SUBMISSION: June 16, 2017  
  
Claim 254: Sovao and Duckert teach the system of claim 2. 
Soyao fails to explicitly teach the following limitations met by Duckert as cited:
wherein the processor is further configured to: receive verification of an understanding of the plurality of actions (paragraph 37 where the literacy test can be generated using adaptive testing techniques to select the test questions, which may be static or dynamic over time, and the processor can administer the literacy test using the user interface as needed and/or desired).  
5  The motivation to combine the teachings of Soyao, Duckert, and Johnson is discussed in the rejection of claim 2, and incorporated herein..  

Claim 5: Sovao and Duckert teach the system of claim 2. 
Soyao fails to explicitly teach the following limitations met by Duckert as cited:
wherein the processor is further configured to: receive a selection of at least one of the plurality of actions (paragraph 33 where Johnson discloses guiding a non-expert consumer through a system for healthcare decision making, specifically for the selection of treatment options for a previously diagnosed condition or prescribed procedure); and 
generate and transmit a treatment based at least in part on the selection (Figures 8 and 9; paragraphs 60 where “best fit” treatment options are generated based on the criteria selected by the patient; claim 6 which describes comparing the treatment options generated).  
5  The motivation to combine the teachings of Soyao, Duckert, and Johnson is discussed in the rejection of claim 2, and incorporated herein.  

Claim 6: Soyao teaches a method of text translation and action generation, the method comprising: 
accessing a profile stored in a database (column 21, lines 37 – 44 where a patient portal may facilitate the creation of a patient profile and store the patient profile in a database), wherein the profile comprises a base 5knowledge level of terminology (column 9, lines 5 – 10 where the application may be implemented using one or more processors and one or more data storage devices configured with database(s) or file system(s); column 25, lines 6 - 17 which discloses plain language translations; column 27, lines 13 – 15 a data storage, collation and processing unit may be a data warehouse, a flat database, or a relational database). 
Soyao fails to explicitly teach the following limitations met by Duckert as cited:
determining an understanding of a translated content item having translated text, the determination based at least on a response received regarding the translated text (paragraphs 32, 33, and 34 where healthcare literacy test can be administered by providing at least one of a paper document, tablet input, user kiosk, interactive telephone connection, computer session, and/or computer internet connections to assess a user’s general familiarity with healthcare and/or medical terminology, treatments, language skills, general knowledge, and comprehension abilities; paragraph 37 where the literacy test can be generated using adaptive testing techniques to select the test questions, which may be static or dynamic over time, and the processor can administer the literacy test using the user interface as needed and/or desired); 
updating the base knowledge of terminology in the profile based at least on the response received regarding the translated text (paragraph 37 where the test questions may be static or dynamic over time, and the processor can administer the literacy test using the user interface as needed and/or desired indicating an update of the patient’s healthcare literacy).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Soyao to further include customizing healthcare information based on the users’ healthcare literacy as disclosed by Duckert.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Soyao in this way to tailor healthcare information to particular persons and/or audiences based on their comfort and/or knowledge levels and/or understandings of particular healthcare information (Duckert:  paragraph 11).
Soyao and Duckert fail to explicitly teach the following limitations met by Johnson as cited:
10determining a plurality of actions for a diagnosis based on the translated content item (paragraph 18 where Johnson discloses guiding a consumer through a framework using criteria derived from demographically similar consumers and obtains from one or more databases a set of healthcare options that are a fit to the consumer’s own criteria for evaluating treatment options; paragraph 60 where a patient selects from a list of conditions or procedures, selects the condition or procedure, and a list of treatment options (actionable items) are displayed based on demographic information which may be relevant to the diagnosis or condition under consideration).  
5  The motivation to combine the teachings of Soyao, Duckert, and Johnson is discussed in the rejection of claim 2, and incorporated herein.  

Claim 7: Soyao, Duckert, and Johnson teach the method of claim 6. Soyao teaches a method further comprising translating text in the plurality of actions (column 25, lines 9 – 17 where Soyao discloses plain-language translations which may be more readily understood by the patient and discloses mappings (look-up tables and dictionaries) between the technical and plain language; column 25, lines 25 – 33 where the dictionaries and tables may be used to translate between the technical language in communications between a patient and a provider).

Claim 8: Soyao, Duckert, and Johnson teach the method of claim 7. 
Soyao fails to explicitly teach the following limitations met by Duckert as cited:
further comprising determining an understanding of the plurality of actions based at least on a response received based at least in part on a translated text in the plurality of actions (paragraph 37 where the test questions may be static or dynamic over time, and the processor can administer the literacy test using the user interface as needed and/or desired indicating an update of the patient’s healthcare literacy).  
The motivation to combine the teachings of Soyao, Duckert, and Johnson is discussed in the rejection of claim 2, and incorporated herein. 
  
Claim 209: Soyao, Duckert, and Johnson teach the method of claim 8. 
Soyao fails to explicitly teach the following limitations met by Duckert as cited:
further comprising updating the base knowledge of terminology in the profile based at least on the response received regarding the translated text in the plurality of actions (paragraph 37 where the test questions may be static or dynamic over time, and the processor can administer the literacy test using the user interface as needed and/or desired indicating an update of the patient’s healthcare literacy).  
The motivation to combine the teachings of Soyao, Duckert, and Johnson is discussed in the rejection of claim 2, and incorporated herein. 
  
Claim 10: Soyao teaches a non-transitory computer readable storage medium storing computer- 25executable instructions that when executed perform a method of text translation (column 5, lines 35 – 62 where Soyao discloses one or more computing devices have at least one processor configured to execute software instructions stored on a computer readable tangible non-transitory medium), the method comprising: 
receiving, by a server, a content item comprising text (column 9, lines 5 – 10 where the application may be implemented using one or more processors and one or more data storage devices configured with database(s) or file system(s); column 25, lines 6 - 17 which discloses plain-language translations which may be more readily understood by the patient and discloses mappings (look-up tables and dictionaries) between the technical and plain language; column 27, lines 13 – 15 a data storage, collation and processing unit may be a data warehouse, a flat database, or a relational database); 
generating and transmitting, by the server, a translated content item, wherein the translated content item comprises translated text in the content item (column 10, lines 49 – 62 where Soyao discloses providing automatic translation between technical language (including medical terms) and plain language; column 25, lines 9 – 17 where Soyao discloses plain-language translations which may be more readily understood by the patient and discloses mappings (look-up tables and dictionaries) between the technical and plain language; column 25, lines 25 – 33 where the dictionaries and tables may be used to translate between the technical language in communications between a patient and a provider). - 24 -JGD/sct 8031-96921-03 08/06/20FILED VIA EFS ON AUGUST 6, 2020 
Soyao fails to explicitly teach the following limitations met by Duckert as cited:
verifying, by the server, an understanding of the translated content item (paragraph 37 where the literacy test can be generated using adaptive testing techniques to select the test questions, which may be static or dynamic over time, and the processor can administer the literacy test using the user interface as needed and/or desired).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Soyao to further include customizing healthcare information based on the users’ healthcare literacy as disclosed by Duckert.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Soyao in this way to tailor healthcare information to particular persons and/or audiences based on their comfort and/or knowledge levels and/or understandings of particular healthcare information (Duckert:  paragraph 11).
Soyao and Duckert fail to explicitly teach the following limitations met by Johnson as cited:
generating and transmitting, by the server, a plurality of actions based on a diagnosis of a condition identified from the content item (paragraph 18 where Johnson discloses guiding a consumer through a framework using criteria derived from demographically similar consumers and obtains from one or more databases a set of healthcare options that are a fit to the consumer’s own criteria for evaluating treatment options and where a consumer presents a diagnosis or recommendation for treatment that has previously been obtained from a qualified healthcare professional indicating a diagnosis was performed; paragraph 68 where a user (or someone on their behalf) has received a medical diagnosis; paragraph 60 where a patient selects from a list of conditions or procedures, selects the condition or procedure, and a list of treatment options (actionable items) are displayed based on demographic information which may be relevant to the diagnosis or condition under consideration).  
The motivation to combine the teachings of Soyao, Duckert, and Johnson is discussed in the rejection of claim 2, and incorporated herein. 

Claim 511: Soyao, Duckert, and Johnson teach the non-transitory computer readable storage medium of claim 10. 
Soyao fails to explicitly teach the following limitations met by Duckert as cited:
further comprising verifying an understanding of the plurality of actions (paragraph 37 where the literacy test can be generated using adaptive testing techniques to select the test questions, which may be static or dynamic over time, and the processor can administer the literacy test using the user interface as needed and/or desired).  
The motivation to combine the teachings of Soyao, Duckert, and Johnson is discussed in the rejection of claim 3, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication Number 2011/0209065 A1 (Del Rio et al.) discloses a method and system for providing consumer specific communication based on cultural normalization techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626